DETAILED ACTION
Double Patenting
Claims 1-8 of this application is patentably indistinct from claim 1-8 of Application No. 17/167071. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 8 of copending Application No. 17/167071 "Augenstein" in view of Konetzke "IEEE International Ultrasonics Symposium" (2015). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, Augenstein teaches a housing; at least three ultrasonic transducers; and a control unit designed to control each ultrasonic transducer individually, [Claim 1]
wherein the housing has a communication interface, [Claim 8 which depends on and contains all the limitations of claim 1]
wherein each ultrasonic transducer has a transducer housing, a piezoelectric body arranged in the transducer housing and a sound decoupling layer disposed at an open end of the transducer housing for decoupling into a gaseous medium and is disposed at a fixed position in the housing, [Claim 1 with use of ‘arranged instead of ‘disposed]
wherein each ultrasonic transducer is designed to emit and/or to receive a sound wave at a consistent working frequency, wherein the working frequency of the sound waves being in a range from 20 kHz to 400 kHz, [Claim 1]
wherein in each case, two ultrasonic transducers directly adjacent to each other, in the housing have a distance of no more than 10 cm or no more than 5 cm or no more than 2 cm from the center of the sound decoupling layer to the center of the sound decoupling layer, [Claim 1 with use of ‘middle’ instead of ‘center’]
wherein the 1 D ultrasonic transducer unit has one sound channel for each ultrasonic transducer, wherein each sound channel has an input opening and an output opening, wherein exactly one of the input openings is associated with each sound decoupling layer, [Claim 1 with use of synonyms such as ‘per’ instead of ‘for each’ or ‘assigned’ instead of ‘associated’]
 wherein the output openings are arranged along a straight line, wherein the output openings each are arranged in a first wall of the housing or the sound channels penetrate the wall of the housing, [Claim 1 has it on a wall of a housing]
 wherein a distance from the center of one output opening to the center of a directly adjacent output opening corresponds to no more than the wavelength in the gaseous medium or no more than half the wavelength in the gaseous medium, [Claim 1 with use of ‘middle’ instead of ‘center’]
wherein a distance between two directly adjacent output openings is in each case smaller than a distance of the ultrasonic transducers associated with the corresponding input openings, wherein a quotient of a surface area of the output opening to a surface area of the input opening has a value between 0.30 and 1.2, wherein each sound channel has atleast a length corresponding to the diameter of the input opening, [claim 1]
wherein the housing has a securing device for securing to a surface,[Claim 1 has it capable of securing on a vehicle]
…..wherein the housing has a movable cover device designed to close the output openings of all sound channels, and wherein the output openings of all sound channels lie in a curved surface.[Claim 1]
Although claims 1 and 8 of Augenstein do not explicitly state wherein the control unit is at least partially disposed in the housing, [Though Claim 6 of Augenstein has the control unit at least partially disposed in the housing]
Konetzke teaches wherein the control unit is at least partially disposed in the housing [Fig 1, Sec A-Fabrication]
It would have been obvious to a person of ordinary skill to modify the ultrasonic transducer in Augenstein with the control unit being at least partially disposed in Konetzke in order to make a compact system. 
Similarly claims 2-7 are obvious to a person of ordinary skill in the art based on claims 2-7 of the transducer in Augenstein and in view of the teachings of Konetzke as listed below in the Claim rejections under 35 USC § 103

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the 1D ultrasonic transducer". There is insufficient antecedent basis for this limitation in the claim. Claim 1 is also indefinite because of the term “a distance of at most 10 cm or at most than 5 cm or no more than 2cm from the center of the sound decoupling layer to the center of the sound decoupling layer”. A distance from the center of an element to the center of the element itself is 0cm. It does not make clear the metes and bounds of the claimed invention to a person of ordinary skill in the art. It can mean between two different decoupling layers on adjacent transducers or it can mean one transducer with multiple decoupling layers in layers or it can mean the middle of the decoupling layer is at the middle of the decoupling layer which is a redundant statement.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation of the quotient of surface area of output opening to the surface area of the input opening has a value between 0.5 and 1.5, and the claim also recites the limitations of claim 1 which limits the ratio of surface area of outlet to surface area of inlet to a value between 0.3 and 1.2 which is the narrower statement of the range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation the control unit is disposed completely or partially in the housing, and the claim also recites the limitations of claim 1 which limits the control unit to be partially disposed which is the narrower statement of the range. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Konetzke "IEEE International Ultrasonics Symposium" (2015) in view of Walker (US 20150011884 A1) and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009).
Regarding claim 1, Konetzke [Fig 2C; Abstract; Section IV-Conclusion] teaches a housing[Fig 1]; at least three ultrasonic transducers[Sec A-Fabrication and Sec B-Measurements]; 
and a control unit designed to control each ultrasonic transducer individually[Sec A-Fabrication and Sec B-Measurements], wherein the housing has a communication interface[Fig 1, 3, Sec A-Fabrication], wherein each ultrasonic transducer has a transducer housing, a piezoelectric body arranged in the transducer housing[Fig 1 and 2A and Sec A-Fabrication], and a sound decoupling layer [Horn in Fig 2 of Murata] disposed at an open end of the transducer housing for decoupling in a gaseous medium, and is disposed at a fixed position in the housing, [Sec A-Fabrication teaches the use of MA40S4S type transducers which are open structure type ultrasonic sensors with a metal sound decoupling layer as evidenced by the reference in Murata-Fig 2 below which shows a horn which transmits the waves into the gaseous medium; Page 6 teaches the open structure]

    PNG
    media_image1.png
    242
    326
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    74
    295
    media_image2.png
    Greyscale

wherein each ultrasonic transducer is designed to emit and/or to receive a sound wave with a consistent working frequency, wherein the working frequency of the sound waves being in a range from 20 kHz to 400 kHz[Sec I-Introduction and Sec A-Fabrication], 
wherein in each case, two ultrasonic transducers directly adjacent to one other in the housing are spaced apart by a distance of at most 10 cm or at most 5 cm or at most 2 cm from the center of the sound decoupling layer to the center of the sound decoupling layer[Fig 1 and sec A-Fabrication], 
wherein the 1 D ultrasonic transducer unit has one sound channel per ultrasonic transducer[Fig 1, 2C and 3 and Sec A-Fabrication], 
wherein each sound channel has an input opening [actual radiation aperture]and an output opening[new acoustic aperture fig 3], wherein exactly one of the input openings is associated with each sound decoupling layer, wherein the output openings are arranged along a straight line[Fig 1, 2C and 3 and Sec A-Fabrication showing the inlet which is the Actual radiating aperture and the outlet which is the New acoustic aperture at each end of the tapered waveguide], 
wherein the output openings are arranged in a wall of the housing or the sound channels penetrate the wall of the housing [Fig 1, 2C], 
wherein a distance from the center of one output opening to the center of a directly adjacent output opening corresponds at most to the wavelength in the gaseous medium or at most half the wavelength in the gaseous medium[Fig 1, 2C, 3 and Sec A-Fabrication 4.3 mm see vertical direction which correspond to half wavelength and 6 mm in other direction smaller then full wavelength], 
wherein a distance between two directly adjacent output openings is in each case smaller than a distance between ultrasonic transducers associated with the corresponding input openings[Fig 1, 2C and 3 and Sec A-Fabrication], 
wherein a quotient of a surface area of the output opening[6*4.3=25.8] to a surface area of the input opening[pi*R^2= 76.98] has a value between 0.30 and 1.2[ratio is = 0,3351; Fig 1, and 3 and Sec A-Fabrication], and each sound channel has at least a length corresponding to at the diameter of the input opening[Sound channel has length of 60mm which is more than the 9.9 mm diameter of inlet opening] [Fig 1, 3 and Sec A-Fabrication has outlet of 4.3mm x 6mm which is 25.8mm2 in Fig 1, with inlet of diameter 9.9mm which is an area of 76.98mm2 resulting in a ratio of 0.3351. Moreover finding an optimum range of area ratios involves only routine skill in the art. In re Aller, 105 USPQ 233.]….. 
whererin the control unit is at least partially disposed in the housing[Fig 1, Sec A-Fabrication] 
Konetzke implies but does not explicitly teach wherein the housing has a securing device for securing to a surface[It would be obvious to use such a surface since Konetzke (Introduction) teaches use of it in range finding, gas flow meters, ultrasonic communications, acoustic imaging, etc], 
Konetzke does not explicitly teach that the housing has a movable cover device designed to close the output openings of all sound channels, and wherein the output openings of all sound channels lie in a curved surface.
Walker teaches wherein the housing has a movable cover device designed to close the output openings of all sound channels[#31 in Fig 5B; 0045-0047], and wherein the output openings of all sound channels are situated in a curved surface[Fig 8A; 0050]. 
It would have been obvious to one of ordinary skill in the art to have modified the ultrasonic transducer in Konetzke with the movable cover and curved senor in Walker in order to protect the sensor and achieve a required shape. It would also have been an obvious matter of design choice to modify the shape to be curved, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). Additionally, it would be obvious to use such a sensor on a vehicle since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore discovering the optimum or workable ranges of area ratios involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Konetzke, as modified, teaches wherein the ratio of the surface area of the output opening to the surface area of the input opening has a value between 0.5 and 1.5 or between 0.9 and 1.1.[Fig 3, Sec A-Fabrication]
Moreover it would have been obvious to one of ordinary skill in the art to change the ratio of outlet opening to inlet opening of the acoustic channels in Konetzke, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, Konetzke, as modified, teaches wherein each sound channel has a length from the sound decoupling layer of each ultrasonic transducer to the output opening of the associated sound channel, and the length is an integral multiple of one eighth of the wavelength of the sound frequency or an integral multiple of half the wavelength of the sound frequency.[Fig 3, Sec A-Fabrication- Having a half wavelength is an integral multiple of half the wavelength and the number 1 which is an integer. The abstract teaches less than half a wavelength which would include one eighth]
Moreover it would have been obvious to one of ordinary skill in the art to change the length of the acoustic channels in Konetzke, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Konetzke, as modified, teaches wherein each sound channel consists of a metal or a plastic or comprises a metal or a plastic.[Sec A-Fabrication teaches use of aluminium]
Regarding claim 5 Konetzke, as modified, teaches wherein each ultrasonic transducer has a sound uncoupling layer between the decoupling layer and the transducer housing. [Sec A-Fabrication teaches the use of MA40S4S type transducers which are open structure type ultrasonic sensors with a horn which is the decoupling layer with a layer of air above it as evidenced by the reference in Murata-Fig 2 below;]

    PNG
    media_image1.png
    242
    326
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to have a sound uncoupling layer between the decoupling layer and the transducer housing based on the use of MA40S4S transducers in Konetzke, which show the claimed structure in the manual in Murata.
Regarding claim 6, Konetzke, as modified, teaches that wherein the control unit is disposed completely or partially in the housing [Fig 1, Sec A-Fabrication].
Regarding claim 8, Konetzke does not explicitly teach wherein the communication interface is designed for wireless data transmission.
Walker teaches wherein the communication interface is designed for wireless data transmission[0028, 0043]
It would have been obvious to one of ordinary skill in the art to have modified the transducer in Konetzke with wireless data transmission in Walker as it would enable wireless communication and save on wiring.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Konetzke "IEEE International Ultrasonics Symposium" (2015) in view of Walker (US 20150011884 A1) and as evidenced by Murata "Ultrasonic Sensor Application Manual" (2009)  as applied to claim 1 above, and further in view of IP Rating chart (2017).
Regarding claim 7, Konetzke does not explicitly teach wherein the housing of the 1 D ultrasonic transducer unit is designed at least according to the IP 40 protection class.[However a movable lid as taught by Walker would protect the sensor from small items that would be larger than 1 millimeter. Walker at 0046 teaches the cover #31 protects the device from damage or dirt from the environment] 
IP Rating chart teaches the use of IP 40 as a rating to indicate protection from tools and small wires greater than 1 millimeter. 
It would have been an obvious matter of design choice to use IP-40 protection, since applicant has not disclosed that the specified protection solves any stated problem or is for any particular purpose and additionally it would be useful to protect the transducer from items larger than 1mm, which would be a useful level of protection to protect the sensor from small objects. Moreover any cover capable covering the senor which stops objects larger than 1mm would read on the claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645